Citation Nr: 0729662	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to increased compensable rating for residuals 
of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This case is before the Board on appeal from an August 2004 
rating decision by a regional office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is attributable to 
service and the veteran has had symptoms of that disorder 
since.

2.  The veteran's tonsillectomy residuals are asymptomatic 
and do not manifest any chronic disabling pathology.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§  1110, 1111, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304.  

2.  The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6516 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The veteran initially filed a claim for service connection 
for "nasal condition" in January 2004.  In April 2004, the 
RO sent the veteran a letter informing him of the types of 
information needed to substantiate that claim and its duty to 
assist him in obtaining evidence.  The April 2004 letter 
informed the veteran that VA needed any evidence pertaining 
to his present claimed disability being the result of an 
event, disease or injury, which occurred in service.  In May 
2004, the veteran filed a claim for increased rating of his 
service-connected tonsillectomy.  In June 2004, the RO sent 
him a letter pertaining to both of his claims.  The June 2004 
letter informed the veteran that VA was responsible for 
obtaining records in the custody of a Federal department or 
agency, including VA, the service department, and the Social 
Security Administration and that it was his responsibility to 
assure VA receipt of records not in the custody of a Federal 
agency.  The June 2004 letter informed the veteran that for 
the increased evaluation of disability claim, the evidence 
must show that his condition had gotten worse.  A June 2005 
statement of the case (SOC) provided the veteran with yet an 
additional 60 days to submit more evidence.      

The Board finds that the content of the preadjudication April 
2004 and June 2004 letters essentially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.	Factual Background

The veteran service medical records make no notation of any 
pre-exising condition, the nose and sinuses are checked as 
normal.  In May 1954, the veteran presented with a cold.  
Nonetheless, the serice record shows that the examiner made a 
diagnosis of chronic rhinitis, a notation of chronic nasal 
obstruction was noted, in addition to cold symptoms.  In June 
1954, the record indicates another notation of chronic 
rhinitis.  A clinically similar observation of nasal rhinitis 
is again recorded in February 1955.   

The veteran's outpatient medical records from Loma Linda VA 
Center indicate a notation of chronic sinus problem or stuffy 
nose in March 2000.  Amarillo VA Center records show an 
October 2004 review of systems which assessed allergic 
rhinitis.  The medical records from that center indicate that 
the veteran has been on a daily allergy prophylactic 
medication since August 2004.  

In December 2004, the veteran made a statement that he 
believes that his nose condition had started in service, when 
working in extreme cold weather outdoors in Germany, and that 
he "continues" to be treated for it.  Additionally, he 
stated that, in regards to his residuals of tonsillectomy, he 
was certain that his condition had gotten worse, and that he 
was consistently being treated for problems with his throat, 
problems he attributes to the tonsillectomy.

A few weeks before his separation from service in April 1955, 
the veteran had started suffering from a sore throat.  
Tonsillitis was diagnosed in May 1955.  A tonsillectomy was 
performed in May 1955.  Tonsillitis was service connected but 
residuals were found disabling to less than a compensable 
degree.

The Loma Linda and Amarillo VA centers records reflect normal 
presentation of neck and throat upon examination.  
Specifically, a physical examination of the veteran's throat 
at Amarillo in October 2004 notes no lesion of oral mucosa, 
normal hard and soft palates; the neck is noted as absent of 
caroti bruit, of gland enlargement, of enlargement of the 
lymph node, and of thyromegaly.  

A VA exam of the nose, sinus, larynx, and pharynx was 
conducted in June 2005.  The examiner reviewed medical 
records and the claim file.  The veteran related that his 
throat "still gets sore and he gets hoarse at times."  The 
examiner reported normal appearance of the larynx, and the 
pharynx appeared not to have any residuals of an injury.  
There was no evidence of active sinus disease.  A notation 
was made of absent tonsils and a reddened throat with a 
moderate amount of post nasal drip.  Permanent hypertrophy of 
turbinates from bacterial rhinitis was noted.  The report 
reflects that the veteran was still on daily allergy 
medication.  The examiner opined that there were no effects 
of residuals of tonsillectomy on daily activities. 

The veteran has approximately a 50 year history of smoking a 
half a pack to a pack of cigarettes a day.   
  
III.	Legal Criteria

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service, 
during a period of war.  38 U.S.C.A. § 1110.  The United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, compensation as provided in this 
subchapter.  Id.  In order to establish service connection 
for a claimed disorder, the facts, shown by evidence, must 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2006).  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory presumptions.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  Otherwise, the lower rating will be 
assigned.  Id.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  Evaluations are based upon lack of usefulness, of 
the part or system affected, especially in self-support.  Id.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be afforded to the 
veteran's claim.  38 U.S.C.A. § 5107(b).



IV.	Analysis

A.  Service connection for allergic rhinitis

The veteran is seeking service connection for what he has 
termed a nose condition.  When a veteran submits a claim for 
service connection for a disability under any theory of 
entitlement, VA's duty to assist him is triggered as to all 
theories under which he could be entitled to service 
connection.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).
  
The service medical records reflect that the veteran was 
enlisted in sound condition.  His nose and sinuses are 
checked as normal.  No pre-existing condition is noted.

During service, there are at least three medical notations 
indicating that the veteran suffers from a chronic nasal 
allergy condition and specifically diagnosing rhinitis.

The veteran has stated that his "nose condition" has 
existed since service.  He has reported symptoms of stuffy 
and runny nose when seen at VA medical centers.  A VA exam 
has noted that the nose exhibits hypertrophy of the 
turbinates from bacterial rhinitis.  The throat is noted as 
reddened, with a moderate amount of post nasal drip.  The 
nasal dripping is consistent with the veteran's complaints of 
runny nose.

The record also reflects that the veteran is prescribed and 
advised to take daily allergy prevention medication.

The Board finds that there is competent medical and lay 
evidence that the veteran's allergic rhinitis was first 
manifest in service and has been chronic since. 

B.  Increased rating for residuals of tonsillectomy

The veteran had tonsillitis and a tonsillectomy shortly afer 
discharge from service.    
He is service-connected for tonsillitis currently rated a 0 
percent disability.  He has claimed that his throat has 
gotten worse as a result of his tonsillectomy and is seeking 
a higher - compensable - rating.

Residuals of a tonsillectomy is not listed in the diagnostic 
rating schedule, however the RO found it analogous to chronic 
laryngitis, and the Board agrees.  See 38 C.F.R. § 4.20.  
Chronic laryngitis is compensable when there are symptoms of 
hoarseness accompanied with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97.  Alternativelty, it is compensable 
if it there is hoarseness accompanied with inflammation of 
cords or mucous membrane.  Id.     

The veteran's medical records since the tonsillectomy reflect 
absence of any of the regulatorily required symptoms of 
chronic laryngitis, when medical professionals examined the 
veteran's throat in conjunction with his rhinitis complaints.  
The December 2003 Loma Linda VA medical center entry notes 
that the throat shows erythema (redness of capillaries), but 
no lesions or exudate.  The October 2004 Amarillo VA medical 
center entry notes that the neck shows no gland enlargement, 
lymphnode enlargement in particular is noted as absent.  Upon 
examination, no neck sounds were heard either.  It is also 
noted that there are no lesions in the throat, and no 
swelling on the tongueno.  

A VA examination was conducted in June 2005.  The examiner 
reviewed the medical file and claims folder, and performed an 
oral examination of the veteran's nose, sinus, larynx, and 
pharynx.  The examiner noted that the veteran complained of 
hoarseness.  However, the larynx was noted as of normal 
appearance.  The examiner found the throat reddened with a 
moderate amount of post nasal drip, and bacterial rhinitis.  
The "reddened" throat is not in the listed symptoms 
necessary to elicit compensation under chronic laryngitis.  
The VA exam, thus, is consistent with the medical evidence 
from the VA medical centers in Amarillo and Loma Linda in 
finding that the veteran has a normal larynx.

Hoarseness alone is not sufficient as compensable pathology.  
The objective medical evidence of record demonstrates that 
the veteran's tonsillectomy residuals are asymptomatic.  
Therefore, based upon the medical evidence, a compensable 
rating is not warranted.  

Consequently, the Board finds that the evaluation assigned in 
the RO's decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for a compensable 
rating for the veteran's residuals of tonsillectomy, the 
benefit of the doubt doctrine is inapplicable, and an 
increased rating must be denied.     

ORDER

Entitlement to service connection for allergic rhinitis is 
granted

Entitlement to increased compensable rating for residuals of 
a tonsillectomy is denied. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


